IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


AMIN SHARPE,                                :   No. 826 MAL 2016
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum
              v.                            :   Opinion and Order of the
                                            :   Commonwealth Court at No. 460 CD
                                            :   2016 entered on November 10, 2016,
PENNSYLVANIA BOARD OF                       :   affirming the Decision of the Board of
PROBATION AND PAROLE,                       :   Probation & Parole at Nos. Inmate No.
                                            :   JB-1063 and Parole No. 398FY entered
                   Respondent               :   on August 28, 2015


                                       ORDER



PER CURIAM                                      DECIDED: June 21, 2107
AND NOW, this 21st day of June, 2017, the Petition for Allowance of Appeal is

GRANTED, the Order of the Commonwealth Court is VACATED, and this matter is

REMANDED to the Commonwealth Court for reconsideration in light of Pittman v.

Pennsylvania Board of Probation and Parole, __ A.3d __, 2017 WL 1489047 (Pa. filed

April 26, 2017).